    Case: 1:19-cv-01610 Document #: 58 Filed: 05/03/19 Page 1 of 3 PageID #:329




                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE NORTHERN DISTRICT OF ILLINOIS

CHRISTOPHER MOEHRL, on behalf of himself
and all others similarly situated,

               Plaintiffs,


       v.                                              Civil Action No.: 1:19-cv-01610

THE NATIONAL ASSOCIATION OF                            Honorable Andrea R. Wood
REALTORS, REALOGY HOLDINGS CORP.,
HOMESERVICES OF AMERICA, INC.,
RE/MAX HOLDINGS, INC., and KELLER
WILLIAMS REALTY, INC.

               Defendants.



                             MOTION TO WITHDRAW AS COUNSEL

       PLEASE TAKE NOTICE that upon the declaration of Courtney A. Elgart below,

Plaintiff Christopher Moehrl. hereby moves this Court for an Order allowing Courtney A. Elgart

to withdraw as counsel and requests that she be removed from the docket and all service lists and

no longer receive electronic notices. In support of such motion, undersigned counsel states the

following:

   1. I have accepted a position at a different law firm and, after May 3, 2019, I will no longer

be associated with the law firm of Cohen Milstein Sellers & Toll PLLC.

   2. Daniel A. Small, Benjamin D. Brown, and Kit A. Pierson of Cohen Milstein Sellers &

Toll PLLC, 1100 New York Avenue NW, 5th Floor, Washington, DC 20005, (202) 408-4600

will continue to serve as counsel for Plaintiff.

   3. My withdrawal will not affect any deadlines or cause any delay in this matter.
    Case: 1:19-cv-01610 Document #: 58 Filed: 05/03/19 Page 2 of 3 PageID #:330




May 3, 2019                           Respectfully submitted,


                                      Courtney A. Elgart (pro hac vice)
                                      COHEN MILSTEIN SELLERS & TOLL PLLC
                                      1100 New York Avenue NW, 5th Floor
                                      Washington, DC 20005
                                      Telephone: (202) 408-4600
                                      Facsimile: (202) 408-4699
                                      celgart@cohenmilstein.com

                                      Counsel for Plaintiff Christopher Moehrl
    Case: 1:19-cv-01610 Document #: 58 Filed: 05/03/19 Page 3 of 3 PageID #:331




                                  CERTIFICATE OF SERVICE

       I hereby certify that on May 3, 2019, I electronically filed the foregoing document with

the Clerk of the Court using the CM/ECF system, which will send notification of such filing to

all counsel of record registered for electronic filing.



                                               /s/ Courtney A. Elgart_____________________
                                               Courtney A. Elgart (pro hac vice)
                                               COHEN MILSTEIN SELLERS & TOLL PLLC
                                               1100 New York Avenue NW, 5th Floor
                                               Washington, DC 20005
                                               Telephone: (202) 408-4600
                                               Facsimile: (202) 408-4699
                                               celgart@cohenmilstein.com
